Citation Nr: 9922203	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  97-05 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Evaluation of posttraumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to May 1970.  
The veteran had additional service from June 1970 to January 
1975 but was discharged under honorable conditions.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD and assigned a 50 percent disability evaluation.

The veteran and his representative appeared at a hearing 
before a hearing officer at the RO in December 1998.

Preliminary review of the record reveals that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his PTSD to the VA Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  However, the RO determined 
that the case did not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The United States Court of 
Appeals for Veterans Claim (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC 6-96 (1996).


FINDING OF FACT

The veteran's PTSD is manifested primarily by recurrent 
intrusive thoughts, nightmares, anger and irritability, 
impaired concentration, increased startle response, 
depression, social avoidance, and GAFs of 48-55.


CONCLUSION OF LAW

PTSD is 70 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including § 4.130 and 
Diagnostic Codes 9411 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the veteran's claims for increased 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  Where the claimant is awarded 
service connection for a disability and subsequently appeals 
the RO's initial assignment of an evaluation for the 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher evaluation and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218, 
225 (1995).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been requested by the VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist, as mandated by of 38 U.S.C.A. 
§ 5107(a)(West 1991), has been satisfied.

The Board has considered the issue raised by the Court in 
Fenderson v. West, 12 Vet. App. 119 (1999).  With respect to 
this issue, the Board has continued this issue as entitlement 
to an increased evaluation.  The veteran is not prejudiced by 
the naming of this issue.  The Board has not dismissed any 
issue and the law and regulations governing the evaluation of 
disabilities is the same regardless of how the issues have 
been phrased.  It also appears that the Court has not 
provided a substitute name for this type of issue.  In 
reaching the determinations, the Board has considered whether 
staged ratings should be assigned.  The Board concludes that 
the condition has not significantly changed and uniform 
ratings are appropriate in this case.  

Service connection for PTSD was granted by the RO by means of 
a January 1998 rating decision following review of the 
relevant evidence, which included the veteran's claim, 
support statements and documents, veteran's DD214 showing 
that the veteran served as a combat engineer in Vietnam, the 
veteran's service medical records, a letter from USACRUR, and 
a May 1997 VA psychiatric examination. 

At the May 1997 VA examination, the veteran stated that he 
cannot deal with problems anymore, was irritable all the 
time, avoided people, frequent recurring nightmares several 
times a week, intrusive thoughts and flashbacks.  The veteran 
reported that he owned his own antique restoration business, 
but was no longer functioning well in it as he often did not 
answer the phone and cannot stay on schedule.  He also 
reported that he had been married and divorced 4 times.  On 
evaluation, he was described as casually groomed.  He made 
little eye contact and kept his head bowed.  His predominant 
moods were anger, anxiety, and depression and his affect was 
appropriate to content with some lability noted.  He often 
became so upset he had to get up and walk around the room.  
The veteran's insight and judgment were adequate.  His 
thought processes were logical and tight and there was no 
loosening of associations or confusion.  There was no gross 
impairment of memory and there were hallucinations or 
delusions noted during the examination.  However, the veteran 
did report considerable suicidal ideation, but denied any 
plans or intent.  The impression included chronic PTSD and a 
single episode of moderate major depression.  The veteran's 
Global Assessment of Functioning (GAF) was 48.
In January 1998, the RO granted service connection for PTSD 
and assigned a 50 percent evaluation.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998). On and before November 
6, 1996, the rating schedule directed that a 30 percent 
disability evaluation was warranted for PTSD when there was 
definite impairment in the veteran's ability to establish or 
maintain effective and wholesome relationships with people, 
so that the psychoneurotic symptoms result in such reduction 
in initiative, flexibility, efficiency and reliability levels 
as to produce definite industrial impairment.  A 50 percent 
disability evaluation was warranted for PTSD when there was 
considerable impairment in the veteran's ability to establish 
or maintain effective or favorable relationships with people 
and that his reliability, flexibility, and efficiency levels 
be so reduced by reason of his psychoneurotic symptoms as to 
result in considerable industrial impairment.  A 70 percent 
evaluation required that the veteran's ability to establish 
and maintain effective or favorable relationships with people 
be severely impaired and the psychoneurotic symptoms be of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 100 percent 
evaluation required that the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community, the veteran's symptoms 
are totally incapacitating psychoneurotic, bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or the 
veteran is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, § 4.132, Diagnostic Codes 9411 
(1996).

On November 7, 1996, the Secretary of the VA amended the 
portions of the Schedule For Rating Disabilities applicable 
to psychiatric disabilities.  Under the amended rating 
schedule, a 30 percent disability evaluation requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent disability evaluation is warranted for PTSD which is 
productive of occupational and social impairment with reduced 
reliability and productivity due to symptoms such as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks occurring more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material or forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent disability evaluation is 
warranted for PTSD which is productive of occupational and 
social impairment with deficiencies in most areas such as 
work, school, family relations, judgment, thinking, or mood 
due to symptoms such as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.  A 100 percent evaluation requires 
total occupational and social impairment due to symptoms such 
as gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, a persistent danger of hurting himself or others, 
an intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1998).

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990), see also Karnas v 
Derwinski, 1 Vet. App. 308 (1991).  The Board notes that the 
change in the criteria renders Massey v. Brown, 7 Vet. App. 
204 (1994) no longer valid. 

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1998).

A February 1998 VA psychiatric assessment screening reveals 
that the veteran was seen complaining of flashbacks, poor 
anger/rage control, social isolation, and sleeping 
disturbances.  On evaluation, the veteran was described as 
alert and cooperative with an anxious mood.  His thought 
processes and content did not reflect any remarkable 
peculiarity and his communicative ability was functional.  
Testing revealed an extreme level of depressive 
symptomatology, including constant guilty feelings, self-
blame when something bad happens, and extreme distress in the 
areas of interpersonal sensitivity, dysphoria, anxiousness, 
anger expressiveness, intrusive thoughts, suspiciousness, 
obsessive-compulsivity, and phobic experiences.  It was noted 
that he paced during the session and verbal memory 
functioning was minimally impaired.  The result was that the 
veteran was a candidate for PTSD counseling.

At a February 1998 VA PTSD clinic evaluation, the veteran 
complained of flashbacks, nightmares, intrusive thoughts, and 
ongoing problems with anger, anxiety and stress.  He stated 
that he had been divorced 4 times, had 3 close friends, was 
active in church, and had his own antique furniture 
refinishing business.  He reported that he had episodes of 
impulsivity, and frustration that interferes with his work, 
that he experienced increased startle response and vigilance, 
felt detached from others, and had chronic concentration 
problems.  He denied delusions, hallucinations, and suicidal 
and homicidal ideation.  On evaluation, he was alert and 
cooperative.  He displayed a sad and constricted affect.  His 
thought processes were goal directed, but he would begin 
sentences and then abruptly stop.  The impression
was PTSD with major unipolar and recurrent depression of 
moderate intensity.  His GAF was 55.  

VA counseling records from March 1998 to October 1998 show 
that the veteran reported decreased irritability, decreased 
frequency of panic episodes, better concentration and 
brighter affect with medication.

At a September 1998 VA examination, the veteran reported that 
he was on Sertraline and some sleep medication and thought he 
was doing better.  However, the examiner remarked that based 
on the examination, his condition was worsening.
He stated he still had a great deal of anger and hatred, had 
frequent and recurrent nightmares of Vietnam, had intrusive 
thoughts about the war, was easily startled by unfamiliar 
noises, avoided crowds and Vietnamese people.  He reported 
occasionally watching war movies, but stated that they upset 
him.  The veteran indicated that he had recently married for 
the 5th time and still owned his own business, but was 
worried about losing it.  He reported that he started closing 
the door to his store and parking somewhere else so people 
will think he is not in.  On evaluation, he was casually 
groomed and his speech was within normal limits.  The 
predominant mood was one of anxiety and affect was 
appropriate.  The veteran's thought processes and 
associations were logical and tight and there was no
loosening of associations or confusion.  There was no gross 
impairment of memory and was generally oriented in all 
spheres, except that he did not know the correct date.  The 
veteran's insight was limited and his judgment was described 
as adequate.  The veteran reported suicidal ideation with no 
intent, but denied delusions, hallucinations, or homicidal 
ideation.  The diagnosis was chronic PTSD with a GAF of 49.      

VA outpatient clinic records from November and December 1998 
revealed continued complaints of depressive symptoms.

At his December 1998 hearing, the veteran stated that his 
PTSD was more severe than the rating that is currently in 
effect, and that increased compensation was warranted 
therefor.  The veteran testified that he owned his own 
furniture refurnishing business and that previously had done 
well, but recently began to get behind schedule, no longer 
answered the phone, locked his doors, and cannot deal with 
people.  He also testified that heard things when he was 
alone in the shop and recently saw "Charlie" had been in 
the back of the shop.  The veteran stated that he sometimes 
just wandered around the shop, threw tools against the walls, 
and that he sometimes lost track of time but then would come 
out of it.  The veteran contended that he did not have any 
friends, no longer attended church, did not have a social
life, was not comfortable in large crowds, and experienced 
flashbacks.  According to the veteran, he cannot work for 
anyone and will not take a job that required public contact.

According to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, (DSM IV), a GAF score of 41-50 is 
defined in the DSM IV as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  The 
Court, in Carpenter v. Brown, 8 Vet.App. 240 (1995), 
recognized the importance of the GAF score and the 
interpretations of the score.  The Court also found that a 
55-60 rating indicates moderate difficulty in social, 
occupational, or school functioning.  Id.  at 242.  Although 
the GAF score does not neatly fit into the rating criteria, 
the Board is under an obligation to review all the evidence 
of record.  The fact that evidence is not neat does not 
absolve the Board of this duty.  In light of the embracing of 
the GAF scale, its definition, and the use of DSM IV in 
Carpenter, the Board concludes that the GAF score and the 
meaning of the score may be considered without prejudice to 
the veteran.  

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
Therefore, the Board shall adjudicate the issue on the basis 
of the record, keeping in mind the benefit of the doubt.

According to the examiners, the veteran's GAF scores range 
from 48-55.  The examiners are in the best position to assess 
the degree of the veteran's impairment.  The assignment of 
the GAF expresses the extent of impairment due to the 
manifestations identified.  This evidence may not be ignored.  
The examiner determined that there were serious symptoms and 
supported the GAF by noting the presence of suicidal 
ideation.  Suicidal ideation is among the criteria for a 70 
percent evaluation.  Accordingly, the Board concludes that 
the evidence of record supports the grant of a 70 percent 
evaluation for the veteran's PTSD. 

The Board notes that there has been no indication that the 
veteran exhibited symptoms warranting a 100 percent schedular 
evaluation.  The evidence of record does not support a 
finding that there is total occupational and social 
impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, a persistent 
danger of hurting himself or others, an intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene), disorientation to 
time or place, and memory loss for names of close relatives, 
own occupation, or own name.  In this regard, the Board notes 
that the veteran has not been hospitalized for mental health 
treatment.  Neither the veteran nor the examiners have 
identified totally incapacitating symptoms bordering on gross 
repudiation of reality.  He has never demonstrated gross 
impairment of thought processes or communication, or grossly 
inappropriate behavior.  He was able to communicate with the 
examiner and was described as pleasant and cooperative.  His 
thought processes were normal, his memory was minimally 
impaired, and he was described as generally oriented in all 
spheres.  The veteran has been described as casually groomed, 
which establishes that he does not neglect personal hygiene.  
Moreover, the veteran testified that he owned his own 
business and went to work everyday, recently remarried and 
that the marriage was stable, and occasionally went to 
restaurants, this reflects that he has some social 
interaction and is not virtually isolated from the community.  
There was no finding that he experienced hallucinations or 
delusions or that he presented a danger to himself or others.  
No professional has advanced that the veteran's PTSD alone is 
manifested by total occupational and social impairment. The 
veteran is competent to report that a higher evaluation is 
warranted for his service-connected psychiatric 
symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, the Board attaches far more probate weight to the 
observations and opinions of professionals skilled in the 
evaluation of psychiatric/psychological disabilities when 
evaluating the evidence.  

In essence, the evidence supports a 70 percent evaluation and 
the preponderance of the evidence, including the veteran's 
own testimony and statements, is against the claim for an 
evaluation in excess of 70 percent.  Therefore, the Board 
concludes that the veteran's current service-connected 
psychiatric disability picture merits an assignment of no 
more than a 70 percent evaluation under Diagnostic Code 9411.   
The record also reflects that the veteran's attorney 
specifically requested a 70 percent evaluation. 


ORDER

A 70 percent evaluation for PTSD is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

